Citation Nr: 1445465	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-43 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of fracture of the left medial malleolus.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty for training from May to August 1976 and on active duty from April 1978 to December 1981.  Additional periods of active duty for training in June and August 1977 are also reported.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2013 the Board granted an increased rating for residuals of fracture of the left medial malleolus and determined that referral was not necessary for an extraschedular rating.  The Veteran appealed the decision to the extent that it denied entitlement to a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (the Court).  In August 2014, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the August 2014 Court order.

In July 2013 and March 2014, the Board remanded the issue of entitlement to TDIU for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular rating, 20 percent, for service-connected residuals of fracture of the left medial malleolus.

 2. The evidence does not demonstrate an exceptional or unusual disability picture so as to render impractical the application of the rating schedule; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for residuals of fracture of the left medial malleolus have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2013 statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was obtained in September 2010.  VA examinations were conducted in June 2009, December 2011, October 2013, and July 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increase Rating

The Veteran is in receipt of the highest schedular rating, 20 percent, for residuals of a fracture of the left medial malleolus.

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  The second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule..  The Veteran's service-connected residuals of fracture of the left medial malleolus is manifested by pain, limitation of motion, guarding, stiffness, and tenderness, which impairs his ability to stand and walk for long periods and requires him to use a brace and cane.  (See, e.g., June 2009, December 2011, October 2013, and July 2014, VA examination reports).  

During the December 2011 VA examination, the Veteran described having flare-ups, stating that prolonged standing and walking affects the function of the left ankle adversely with increased pain and stiffness.  The Veteran also stated that he avoids stairs as much as possible because of pain in the left ankle and also because of a stroke that he experienced in 2004 leaving the right side of his body somewhat weakened.  

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disability of the ankle provide disability ratings on the basis of limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods and requires the Veteran to use a brace and cane.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability.  Thun, supra, at 115.  

Furthermore, the evidence does not demonstrate that the Veteran's residuals of fracture of the left medial malleolus results in marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  There is no evidence of record showing frequent periods of hospitalization.  Regarding employment,  while the Veteran is currently unemployed, both the October 2013 and July 2014 VA examiners stated that, although the Veteran's left ankle disability would prevent him from work requiring standing and ambulation or physical work, it did not severely impair sedentary employment.  

As the rating criteria reasonably describe the Veteran's disability level and symptomatology, and as the Veteran does not have any symptomatology not already encompassed by the Rating Schedule, the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of fracture of the left medial malleolus is denied.


REMAND

Another examination is necessary to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board previously requested an opinion on this matter in March 2014.  In July 2014, VA opinions were provided for each of the Veteran's service-connected disabilities as to whether they individually render him unable to secure or follow a substantially gainful occupation.  However, no opinion was provided regarding whether the service-connected disabilities in the aggregate render him unable to secure or follow a substantially gainful occupation.  An opinion is necessary in order to adjudicate the issue of entitlement to TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who provided the July 2014 opinion, or if the examiner is no longer available, a suitable replacement.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities including the November 2006 cerebrovascular accident, it is at least as likely as not that his service-connected disabilities of a neck disability; headaches; motor seizures, residuals of post-traumatic encephalopathy; post-traumatic encephalopathy with cognitive impairment of memory loss and slowed motor activity; and hemorrhoids, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


